Citation Nr: 0902008	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-40 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD) for the period from 
April 16, 2001, to July 10, 2006.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. P., Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 30 percent disability rating 
for PTSD, effective April 16, 2001.  By a September 2007 
rating decision, the RO increased the disability rating from 
30 to 100 percent disabling, effective July 11, 2006.  


FINDING OF FACT

Since April 16, 2001, the effective date of service 
connection, the veteran's PTSD has been productive of total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; and the persistent danger of hurting self or 
others. 


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met 
since April 16, 2001, the effective date of service 
connection.  A 100 percent schedular rating is the maximum 
possible rating under the rating criteria.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2008).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

For the period from April 16, 2001, to July 10, 2006, the 
veteran's PTSD was rated as 30 percent disabling under DC 
9411.  In September 2007, the RO increased the rating to 100 
percent disabling, effective July 11, 2006.  A 100 percent 
rating is the maximum rating possible under the rating 
criteria; the veteran cannot be awarded more than 100 percent 
under scheduler criteria at any given time.  38 C.F.R. 
§ 4.130 (2008).  The question before the Board, then, is 
whether the veteran is entitled to a rating higher than 30 
percent for the period prior to July 11, 2006.  Based on a 
review of the record, the Board finds that since service 
connection was established and throughout the pendency of his 
appeal, the veteran's PTSD more nearly approximated the 
criteria for a 100 percent rating.  

A 30 percent disability rating is assigned for a mental 
disorder (including PTSD) when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A maximum 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2008).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

There are no treatment reports of record regarding PTSD for 
the period from April 16, 2001 to July 10, 2006.  

The veteran underwent VA examination in January 2002.  At 
that time, the veteran reported that he did not trust anyone 
and that he had difficulties with wanting to "kill people."  
He stated that he has had very bitter feelings ever since he 
separated from service.  He admitted that he had a 30 year 
history of alcohol abuse, but stated that he had been sober 
for 4 years.  However, he did not attend AA because he could 
not handle being around people in any environment.  He 
reported having experienced both delusions and 
hallucinations, as well as significant panic attacks that 
resulted in incapacity.  He stated that in the past, he 
battled with depression, depressed mood, and anxiety, as well 
as impulse control.  He had consistent difficulty sleeping, 
often waking up with nightmares.  He slept with a gun next to 
his bed.  The veteran reported that he had numerous previous 
psychiatric commitments, and at least one involuntary 
commitment in 1980 because he was "considered to be so 
dangerous."  He stated that he had been under the care of 
four psychiatrists and two psychologists over the years and 
had taken many different psychiatric medications.  He stated 
that at the time of the VA examination, he was not receiving 
any psychiatric treatment.

Mental status examination revealed a depressed mood with an 
affect that ranged from normal to angry.  The veteran had 
difficulty maintaining his affective stability; at times he 
was clearly inappropriate and at times his affective 
presentation did not match his self-reported mood.  The 
veteran was noted to be somewhat disheveled in dress, with 
fair hygiene.  He was alert and oriented and attempted to 
relate to the examiner, but made various threatening remarks.  
While the veteran attempted to cooperate with the interview, 
he was preoccupied with "injustices that he had seen over 
the past 40 years" and therefore had difficulty answering 
questions objectively.  His speech showed normal articulation 
and amplitude, but the rate of speech was at times rapid.  
Affectively, he showed a range from normal to angry, and he 
had difficulty maintaining his affective stability.  He was 
at times clearly inappropriate, and his affective 
presentation did not match his self-reported mood.  His 
thought processes were determined to be impaired, as he would 
speak at a very rapid rate and would became somewhat 
incoherent and not logical.  At times, his impairment was 
disorienting due to impairment of thought processes and 
communication.  He demonstrated loose associations at time 
and thought content was also inappropriate at times.  He had 
both delusions and hallucinations in the past and several 
treatment records in the file verified that.  He had many, 
many years of inappropriate behavior, some of which could be 
attributed to his alcohol abuse, but other of which was more 
likely secondary to PTSD.  The examiner noted that the 
veteran "had had more suicidal and homicidal thoughts, 
ideations, plans, and intent in the past than can even be 
enumerated."  At the time of the examination, he was limited 
thoughts and ideation.  His ability to maintain minimal 
personal hygiene and other basic activities of daily living 
was compromised.  The veteran complained of short-term memory 
loss, that could be secondary to concentration impairment due 
to his affective problem.  He described quite clearly 
checking behaviors that would certainly be obsessive and 
ritualistic behaviors which could interfere with his routine 
activities.  His rate of speech was at times rapid and at 
times he was irrelevant and illogical.  He complained of 
significant panic attacks that resulted in incapacity.  He 
had serious difficulties for over 30 years with depression, 
depressed mood, and anxiety.  He also had significant 
impairment of impulse control, which also had an effect on 
his motivation and mood.  His sleep impairment was fairly 
constant.  He had nightmares which woke him and slept with a 
gun next to him.

With regard to his social history, the veteran reported that 
he had been married twice.  His first marriage lasted seven 
years and ended secondary to his alcohol abuse and his 
"crazy" behavior.  His second marriage lasted 20 years and 
ended because of his "scary ways."  He had three children, 
but had been ordered by a Judge to have no contact with them.  
He reported that he had no friends and lived in a rural area 
with a dog and a cat.  He had no contact with his parents or 
sister.   When asked how he spent his time, he replied that 
he liked to "pick people apart."  He was able to cook his 
own meals and drive short distances, but employed a helper to 
make purchases at stores, as he felt he could not be around 
other people.

With regard to his occupational history, the veteran reported 
that after the Vietnam War, he first worked at a factory, but 
became "sick" for five months and did not return to work.  
He then became a prison correctional officer.  He worked as a 
correctional officer until 1980 when he was injured on the 
job.  He attempted to return to work in 1983 but was involved 
in several incidents with fellow employees and eventually 
agreed to a "deal" with his employer so that he would agree 
to leave the job, retire on disability, and maintain his 
workers compensation benefits. 

The examiner determined that the most appropriate diagnosis 
for the veteran was chronic post-traumatic stress disorder.  
The examiner's diagnosis was also based on a thorough review 
of the case file, and he noted that two other mental health 
physicians had previously made that diagnosis.  The examiner 
deferred a diagnosis as to Axis II, reasoning that although 
the veteran showed signs of a personality disorder, and had 
been previously diagnosed with "explosive personality 
disorder" and "anxiety reaction rule out psychosis," any 
current personality disorder was overshadowed by the 
pathology related to his post-traumatic stress disorder.  The 
examiner stated that he did not believe psychological testing 
would be of much help to the veteran at that time due to his 
PTSD symptoms and pathology.  The examiner also opined that 
the veteran's behavior may be secondary to a long history of 
alcohol abuse, and that he could possibly have 
neuropsychological impairment.  Based upon the above 
symptoms, a GAF score of 41-50 was assigned and the examiner 
commented that the veteran certainly had a serious impairment 
in both social and occupational functioning.

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  38 C.F.R. § 4.126 (2008); VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 41 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (no friends, unable to 
keep a job).  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV).

Here, the veteran has indicated that from 2001 to 2006, he 
had no friends and spent the vast majority of his time in 
isolation.  He had been divorced twice and was not currently 
married or in a relationship.  The veteran had no 
relationship with his three children.  He stated that he 
assumed that his parents were still alive, but had not had 
any contact with them for many years.  Additionally, he had 
no relationship with his one sibling.  He generally could not 
tolerate to be around other people, and even had to hire a 
helper to purchase routine items at the grocery store.  As 
noted by the VA examiner, the veteran had a long-standing 
history of psychiatric problems.  The veteran retired from 
his job in 1983 after he was involved in several 
"incidents" with other employees.  When asked if he had any 
hobbies, he only answered that he liked to "pick people 
apart."  The veteran's serious difficulty with work and 
social environments clearly indicate that his PTSD symptoms 
fall within the category of severe PTSD.  In so determining, 
the Board finds it significant that the veteran was assigned 
a GAF score of 41-50.  In assigning this GAF score, the VA 
examiner stated that the veteran "certainly does have 
serious impairment in both social and occupational 
functioning."

Based upon the above findings, the Board finds that the 
veteran's disability has more nearly approximated a 100 
percent disability rating for PTSD since April 16, 2001.  In 
the judgment of the Board, the evidence as a whole 
demonstrates total occupational and social impairment, as 
required for a 100 percent rating under DC 9411.  At the 
January 2002 VA examination, the veteran exhibited impairment 
of his thought processes.  He reported persistent delusions 
and hallucinations that made him lose sight of the examiner's 
questions, and the file verified a history of hallucinations 
and delusions.  He exhibited grossly inappropriate behavior 
such as threatening the examiner and his behavior, ideas, and 
speech were inappropriate at times.  He reported numerous 
homicidal and suicidal thoughts.  He reported experiencing 
frequent incapacitating panic attacks.  Furthermore, he was 
determined to have impairment of his ability to maintain 
hygiene and to attend to basic activities of daily living.  
The examiner did not find the veteran's symptoms to have 
recently worsened, but instead indicated that they were long-
standing and persistent, which the Board interprets to mean 
that the symptoms span back to at least the date of service 
connection.  Based on a review of that examination report, 
the Board finds that the veteran's PTSD has been 100 percent 
disabling since April 16, 2001, the effective date of service 
connection. 
 
The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  However, a 100 percent rating is the maximum 
available under the rating criteria.  Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).  The weight of the credible evidence demonstrates 
that from April 16, 2001, when service connection became 
effective, to the present, the veteran's PTSD had 
continuously been 100 percent disabling.  All reasonable 
doubt has been resolved in favor of the veteran in making 
this decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

An increased initial rating of 100 percent for PTSD is 
granted, effective April 16, 2001.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


